DETAILED ACTION
This action is responsive to the RCE filed on July 05, 2022.
Claims 1 and 4-5 have been amended. Claims 2-3 have been canceled.
Claims 1 and 4-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
Applicant's arguments with respect to claims 1, 11 and 18 have been considered but are moot in view of the new ground(s) of rejection set forth below. See Romero et al. (US Pub. No. 2021/0034339), art being made of record as applied herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11-12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (US Pub. No. 2021/0034339 – hereinafter Romero) in view Hejlsberg et al. (US Pub. No. 2004/0088688 - hereinafter Hejlsberg – previously presented).
  	With respect to claim 1 (currently amended), Romero teaches a system for generating solution design blueprints (see abstract and paragraph [0023], proposing UI design (i.e. solution design blueprint) using machine learning techniques), the system comprising:   	a memory (see figure 4, persistent storage 422) and   	a processor coupled to the memory and configured to implement (see figure 4, processor 424 and persistent storage 422 implementing the steps within the authorizing system 400):   		a user interface configured to receive a textual request from a user (see abstract and paragraphs [0037], [0095], [0109], user input (e.g. keyword, phrases)).     	and   		an ingestion engine in communication with the user interface and   	configured to:   			process the textual request by two or more machine learning   	  	algorithms (see paragraph [0042], the picker 202 may process the inputs 220 using any or all (i.e. two or more) of pre-coded decision trees, artificial intelligence, machine learning, probabilistic modelling, or rule mining to analyze the inputs 220. See paragraph [0098], various ML models may be employed by the authoring system 400 either independently, in parallel (to gather multiple outputs), or in an ensemble learning approach (where the models influence each other and jointly produce one weighted/ranked outcome). For instance, the ML model training logic 410 may train a ruled-based ML model. See paragraph [0112], the conceptual model is provided to the ML model, which performs operations including machine learning algorithms (i.e. two or more) such as supervised learning algorithms, unsupervised learning algorithms and/or semi-supervised learning algorithms. More particularly, these algorithms may include logistic regression, back propagation neural networks, the Apriori algorithm, the Eclat algorithm, and/or the K-Means algorithm. However, it should be understood that additional machine learning algorithms may be utilized such as any regression algorithms, rule minoring algorithms, instance-based algorithms, regularization algorithms, decision tree algorithms, Bayesian algorithms, clustering algorithms, association rule learning algorithms, artificial neural network algorithms, deep learning algorithms, dimensionality reduction algorithms, and/or ensemble algorithms. Examiner notes: various machine learning running in parallel to generate multiple outputs) to generate a solution design blueprint (see abstract, using machine learning techniques to generate the proposed UI design).    	wherein at least one machine learning algorithm of the two or more machine learning algorithms is configured to parse the textual request based on semantic data models, and at least one additional machine learning algorithm of the two or more machine learning algorithms is configured to map parsed components of the textual request to components in a design library (see abstract, parsing the user input to extract keywords and the key phrases, categorizing at least a portion of the keywords and the key phrases, constructing a conceptual model based on at least a portion of the categorized keywords and the categorized key phrases, determining one or more constraints based on one or more of the user input or the conceptual model, and generating at least a first proposed user interface (UI) design using machine learning techniques, wherein the one or more constraints are provided as input to a trained machine learning model. See paragraph [0097], the authoring system 400 may be further configured to receive additional user input (“feedback”) corresponding to selection of a proposed UI design, and a request for additional proposed UI designs similar to a particular proposed UI design, or a rejection of the proposed UI designs. When the additional user input is a request for additional proposed UI designs or a rejection of the proposed UI designs, the feedback may be utilized by the authoring system 400 to adjust or modify the constraints provided to the trained ML model such that a modified set of constraints is provided as input to the trained ML model so that a second set of proposed UI designs may be generated and presented to the user. It should be noted that in some embodiments, the trained ML model may provide a single proposed UI design that satisfies the constraints provided as input to the trained ML model. See paragraphs [0109], [0118], [0122] and figures 4, 6, ML model datastore 412 (i.e. two or more) (and related text), the user input is parsed to extract keywords and key phrases (block 604). The keywords and key phrases may include nouns and verbs, for example. In one example, the logic of the authoring system corresponds each answer from each predetermined answer set to a noun, a verb, or a combination thereof. With respect to free form text (with or without suggested words or phrases), logic of the authoring system may utilize Natural Language Processing (NLP) techniques to determine the keywords or key phrases. For instance, the logic of the authoring system may employ Named Entity Resolution (NER). See paragraph [0112], when the receipt of user input is complete, the authoring system analyzes the conceptual model and the user input to extract one or more constraints (block 612). In some embodiments, the conceptual model is provided to the ML model, which performs operations including machine learning algorithms such as supervised learning algorithms, unsupervised learning algorithms and/or semi-supervised learning algorithms. More particularly, these algorithms may include logistic regression, back propagation neural networks, the Apriori algorithm, the Eclat algorithm, and/or the K-Means algorithm. However, it should be understood that additional machine learning algorithms may be utilized such as any regression algorithms, rule minoring algorithms, instance-based algorithms, regularization algorithms, decision tree algorithms, Bayesian algorithms, clustering algorithms, association rule learning algorithms, artificial neural network algorithms, deep learning algorithms, dimensionality reduction algorithms, and/or ensemble algorithms. Examiner notes: various machine learning running in parallel to generate multiple outputs).  	Romero is silent to disclose wherein the solution design blueprint comprises a machine-readable representation of a description for a software framework, and wherein a format of the solution design blueprint is a structured document in an eXtended Markup Language (XML) or a JavaScript Object Notation (JSON) format.  	However, in an analogous art, Hejlsberg teaches wherein the solution design blueprint comprises a machine-readable representation of a description for a software framework, and wherein a format of the solution design blueprint is a structured document in an eXtended Markup Language (XML) or a JavaScript Object Notation (JSON) format (see abstract, a blueprint is described that provides a framework for writing a code generator. A blueprint translator translates the blueprint into one or more classes with source code. See paragraphs [0005]-[0007], [0035], [0050] and figure 2, "blueprints" which can be viewed as a declarative programming language, centering on users or design tools authoring documents written in a domain-specific language using a data format such as XML, and which are translated into code by translators. Using the blueprints model, authors of frameworks and APIs can provide not just functionality and components, but also domain-specific declarative programming models). 	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Romero’s teaching which includes operations of receiving user input, parsing the user input to extract keywords and the key phrases, categorizing at least a portion of the keywords and the key phrases, constructing a conceptual model based on at least a portion of the categorized keywords and the categorized key phrases, determining one or more constraints based on one or more of the user input or the conceptual model, and generating at least a first proposed user interface (UI) design using machine learning techniques, by utilizing a machine-readable representation and a XML or JSON format for the solution design blueprint as suggested by Hejlsberg, as Hejlsberg would provide not just functionality and components, but also domain-specific declarative programming models (see paragraph [0005]).	
   	With respect to claim 4 (currently amended), Romero teaches wherein the design library includes at least one of relational tables and unstructured data (see paragraph [0114] and figure 7, the conceptual model 700 illustrates a sample detailed conceptual model in the form of a heterogeneous information network (HIN). The HIN is illustrated as a nodal diagram, wherein the nodes may differ in data type (i.e., are not homogeneous in type). Specifically, FIG. 7 is illustrating an exemplary conceptual model. See paragraph [0115], as shown, the node 702 may represent a first entity (e.g., a department within a corporation) and the node 704 represents an attribute of the department being a department name. The edge connecting the nodes 702 and 704 symbolize the node 704 (department name) is an attribute of the node 702 (department). Specifically, the edge symbolizes that the department 702 has an attribute being department name 704, and that the department name 704 is an attribute of the department 702. Similarly, the node 706 represents another entity being an employee. As the department entity 702 may have multiple employees, the edge connecting the department entity 702 to the employee entity 706 indicates a 1-to-many relationship. Furthermore, see paragraphs [0031], [0092], [0112], using a datastore (e.g. containing tables)).  	With respect to claims 11-12, the claims are directed to a method that corresponds to the system recited in claims 1 and 4, respectively (see the rejection of claims 1 and 4 above).  	With respect to claim 15 (original), Romero teaches receiving feedback from the user for the solution design blueprint, and training at least one machine learning algorithm based on the feedback (see paragraph [0097], the authoring system 400 may be further configured to receive additional user input (“feedback”) corresponding to selection of a proposed UI design, and a request for additional proposed UI designs similar to a particular proposed UI design, or a rejection of the proposed UI designs. When the additional user input is a request for additional proposed UI designs or a rejection of the proposed UI designs, the feedback may be utilized by the authoring system 400 to adjust or modify the constraints provided to the trained ML model such that a modified set of constraints is provided as input to the trained ML model so that a second set of proposed UI designs may be generated and presented to the user. It should be noted that in some embodiments, the trained ML model may provide a single proposed UI design that satisfies the constraints provided as input to the trained ML model).  	With respect to claim 16 (original), Romero teaches consuming the solution design blueprint to generate an application framework (see paragraphs [0027], [0085], the creating user may then select a workflow solution design (from a set of candidate workflow solution designs) for inclusion in the end product, and may use the ratings of the candidate solutions when doing so. These solutions can be tried or demoed by interacting with a production-code version of the design, on demand). 	With respect to claim 18 (previously presented), the claim is directed to a non-transitory computer readable medium that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above; wherein Romero also teaches such medium in paragraph [0087]).
Claims 5, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (US Pub. No. 2021/0034339) in view Hejlsberg et al. (US Pub. No. 2004/0088688) and further in view of Basyrov (US Pub. No. 2021/0042110 – previously presented).
  	With respect to claim 5 (currently amended), Romero in view of Hejlsberg is silent to disclose wherein the two or more machine learning algorithms includes at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), or a self-organizing feature map (SOFM).  	However, in an analogous art, Basyrov teaches wherein the two or more machine learning algorithms includes at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), or a self-organizing feature map (SOFM) (see paragraph [0210], neural network, CNNs , RNNs).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Romero and Hejlsberg, by using machine learning algorithms including at least one of a recurrent neural network (RNN), a convolutional neural network (CNN) as suggested by Basyrov, as Basyrov would provide a mechanism/algorithm for resolving a user input that permits the automation of tasks in the model of UI creation.	
  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 5, respectively (see the rejection of claim 5 above).  	With respect to claim 17 (original), Romero in view of Hejlsberg is silent to disclose collecting, in a user queue, a work flow of the user in developing an application using the application framework; and adjusting at least one machine learning algorithm based on an analysis of the work flow.  	However, in an analogous art, Basyrov teaches:  	collecting, in a user queue, a work flow of the user in developing an application using the application framework; and adjusting at least one machine learning algorithm based on an analysis of the work flow (see paragraph [0111], preferably, the trainable algorithm is able to respond to text input provided by the user to suggest one or more project tasks to the user to assist generation of the UI. See paragraphs [0112]-[0113], [0412], the chatbot or external application may be able to use algorithms trained in accordance with the method claimed in the preceding claims to translate information into technical language for a technical contributor, suggests tasks and/or ask and answer questions, such activities of the chatbot preferably being modelled to suit the contributor.  The chatbot or external application is able to provide pre-processed workflows with options for the user to approve and select).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Romero and Hejlsberg, by monitoring a work flow of a user in generating an application as suggested by Basyrov, as Basyrov would provide a mechanism/algorithm for suggesting one or more project tasks to the user to assist generation of the UI, for example, pre-processed workflows with options.  	With respect to claim 20, the claim is directed to a non-transitory computer readable medium that corresponds to the system recited in claims 16-17, respectively (see the rejection of claims 16-17 above).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (US Pub. No. 2021/0034339) in view Hejlsberg et al. (US Pub. No. 2004/0088688) and further in view of Van Os et al. (US Pub. No. 2014/0040741 – hereinafter Os – previously presented).
  	With respect to claim 10 (original), Romero in view of Hejlsberg is silent to disclose wherein the user interface utilizes predictive analytics to suggest completions for the textual request while the user is typing.  	However, in an analogous art, Os teaches wherein the user interface utilizes predictive analytics to suggest completions for the textual request while the user is typing (see paragraphs [0004], [0052], [0064] and figure 3, 6, predicting typing).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Romero and Hejlsberg, by using a predictive analysis to suggest completions for the textual request while the user is typing as suggested by Os, as Os would speeds up human-computer interactions when it correctly predicts the word a user intends to enter after only a few characters have been typed into a text input field.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (US Pub. No. 2021/0034339) in view Hejlsberg et al. (US Pub. No. 2004/0088688) and further in view of Bhandarkar et al. (US Pub. No. 2019/0266070 – hereinafter Bhandarkar – previously presented).
  	With respect to claim 14 (original), Romero teaches further comprising:   	receiving a plurality of solution design blueprints for the textual request (see paragraph [0097] and claim 6, second proposed design).  	presenting the particular solution design blueprint to the user in the user interface (see figure 3 (and related text), output design). 	Romero in view of Hejlsberg is silent to disclose:  	ranking each of the plurality of solution design blueprints;   	selecting a particular solution design blueprint based on the ranking;  	However, in an analogous art, Bhandarkar teaches:  	ranking each of the plurality of solution design blueprints (see paragraphs [0045], [0069], [0080], feedback can be provided to the system as to whether a suggested solution was correct, which feedback can be used to further refine the machine learning classifier or adjust solution rankings in the database).   	selecting a particular solution design blueprint based on the ranking (see paragraph [0081], accepting the solution). 	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Romero and Hejlsberg, by ranking the solution design as suggested by Bhandarkar, as Bhandarkar would provide a mechanism for selecting the best solution design that may apply in regards the textual search.	  	With respect to claim 19, the claim is directed to a non-transitory computer readable medium that corresponds to the method recited in claims 14, respectively (see the rejection of claim 14 above).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192